DETAILED ACTION
Status of Claims
Claim 10 has been amended in the response received 1/5/2021.
Claim 16 is new in the response received 1/5/2021.
Accordingly, claims 1-16 are pending.
Claims 10-16 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the rationale discussed below.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the application, as claimed in claim 10, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of searching vendors and advertisers. Specifically, claim 10 recites the abstract idea of: 
storing information input by a plurality of individuals involved in a project or plan; and
allow the 6New National Stage Patent Application Docket No. DK-0001USplurality of individuals to access information from and input information, 
compile multiple data points and produce narrowly tailored search results by continually updating search criteria with information input by the plurality of individuals, and 
search pre-stored vendors and advertisers to deliver recommendations;
when continually updating search criteria:
receive from a first subset of the individuals, first information from one of the individuals related to creating a plan, wherein the plan includes a description and a due date for at least one action related to the plan;
receive, from the first subset of the individuals, second information identifying a second subset of the individuals;
share, based on the second information, at least a portion of the first information related to from the plan with the second subset of the individuals;
receive, from the second subset of the individuals, third information to create at least one activity for the plan and an attribute of the at least one activity, the attribute including at least one of a description, a start date, a due date, notes, an attachment, or an assignee; and 
extract at least one context sensitive word and location information from the received first information and the received third information, and identify matching services and products based on the extracted at least one context sensitive word and location information,
provide data to present an activity feed, and the activity feed (i) receives plan information from the plurality users, (ii) automatically upload the plan information input into the activity feed to the plan and shares the plan information with the plurality of users, and (iii) provides updated search results based on the plan information to the plurality of users.
 

Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 10 includes additional elements such as a server, a master server database, a plurality of network devices connected to a network, and an internal database. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a Alice, claim 10 merely recites a commonplace business method (i.e., searching for vendors and advertisers) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. 
Additionally, the limitations merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of searching for vendors and advertisers occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea and, thus, claim 10 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
Even when considered as an ordered combination, the additional elements of claim 10 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Similarly, when viewed as a whole, claim 10 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 10 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, the additional elements, considered individually and in combination, do not provide an inventive concept because they do not amount to significantly more than the abstract idea.
As such, claim 10 is ineligible. 
Dependent claims 11-16 do not aid in the eligibility of independent claim 10. For example, claims 11-13 and 15 merely provide further embellishments of the limitations recited in independent claim 10. 
mobile terminals, laptops, personal computers, or tablets. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. A lack of a specific description of the recited devices demonstrates that they devices are merely generic devices. Furthermore, the limitations merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea and amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 11-16 are also ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0185547 A1 (hereinafter Scholar) in view of US 2011/0047251 A1 (hereinafter Kemp). 

Regarding claim 10, Scholar discloses a recommendation application, comprising:
a master server database containing information input by a plurality of individuals involved in a project or plan (Scholar, see at least: [0057] discloses “a user of the planning system begins by providing information into a system interface,” including “Planning Sheets also store and record the user selections of information.” [0059] discloses “the design team is granted access to the project via the Vision Album to allow for an interactive collaboration that allows the user and the design team to create a Project Guide.” Fig. 1 displays database. [0066] discloses storing project information to the project site. [0050] & Fig. 15A disclose information sources. See also, [0107]-[0109]), 
wherein a plurality of network devices associated with the plurality of individuals are connected to the server via a network and allow the plurality of individuals to access information from and input information to the master server database (Scholar, see at least: [0011] teaches “the planning system supports communication and collaboration between all project , 
wherein the master server database is configured to compile multiple data points and produce narrowly tailored search results by continually updating search criteria with information input by the plurality of individuals (Scholar, see at least: [0053] discloses “industry professionals may come on to the planning system and provide information which showcases their respective services.” [0054] discloses “manufacturers and the like, may include details about their capabilities, prices, availability for projects and the attributes of their products.”), 
wherein the server first searches an internal database of pre-stored vendors and advertisers to deliver recommendations before further performing an internet search (Scholar, see at least: [0051] discloses “the data and information 502 may be coded to facilitate the searching process.” [0081] discloses “the Design Center 408 includes the ability to filter the choices so that the building materials and products reflect only those items that correspond to the User’s Vision.” [0123] discloses engaging filters based on location or style and therefore “the user will not be shown the entire database, but rather those parts that the user not only may need to see but also should see, since the planning system does not just deliver choices but also suggests them.” See also, [0088], [0103]), and 
wherein the master server database, when continually updating search criteria, is further configured to: 
receive, from a first subset of individuals, first information from one of the individuals related to creating a plan, wherein the plan includes a description for at least one action related to the plan (Scholar, see at least: [0062] discloses the system “allows users the ability to design, plan, manage and implement, for example, a building ; 
receive, from the first subset of the individuals, second information identifying a second subset of the individuals (Scholar, see at least: Fig. 13B displays options for a user to input contact information for a plurality of professionals. See also, [0116]);
share, based on the second information, at least a portion of the first information related to the plan with the second subset of the individuals (Scholar, see at least: [0057] discloses “the Planning Sheets provide access to the information by all users.” [0080] discloses “the Owner 202 may provide access to any person or group who the Owner desires to share their vision of the project.” [0087] discloses “all participants are able at one time to access and comment or upload data to the project and the project planning sheets through the planning system.” [0139] discloses “the owner assigns the completed vision album to the design team, which includes the selected architect [i.e., second subset of individuals].” [0140] discloses “the architect give each of his peers and other consultants access to the project planning sheets.”); 
receive, from the second subset of the individuals, third information to create at least one activity for the plan and an attribute of the at least one activity, the attribute including at least one of a description, a start date, a due date, notes, an attachment, or an assignee (Scholar, see at least: [0140] discloses “the architect [i.e., second subset of individuals] designs skylights for the appropriate areas and includes awning and transom windows into the plan to achieve a ventilating stack effect,” and “the architect collaborates with the entire design team [i.e. second subset of individuals] and the owner.” [0072] discloses “the Planning Sheets include information broken down or separated into segments, phases or sections, related to certain steps in the construction process.” [0101] discloses “the plan sections 704 may be further divided into classes/categories and subclasses/subcategories that account for particular aspects of the phase or aspect of the construction.” Fig. 8C & [0101] disclose phases include “Floor Systems” and “Wall Systems” wherein “Wall Systems” include features such as concrete, masonry, steel, and wood [i.e., notes]); and 
extract at least one context sensitive word and location information from the received first information and the received third information, and identify matching services and products based on the extracted at least one context sensitive word and location information (Scholar, see at least: [0120] discloses “interactive collaboration between the Owner 1406 and the design team 1410 directly and via the planning sheets 1402.” Then, [0123] discloses “the user is given the opportunity to enter project specific data and make decisions that engage filters that control the flow of data through the site,” wherein “these filters are engaged by selecting building type, for example, Residential, Commercial, Industrial, Multifamily, Live/Work, Midrise or Highrise and the like [i.e., ;
wherein the server provides data to the plurality of network devices to cause each of the plurality of network devices to present an activity feed, and the activity feed (i) receives plan information from the plurality of network devices, (ii) automatically upload the plan information input into the activity feed to the plan and shares the plan information with the plurality of network devices, and (iii) provides updated search results based on the plan information to the plurality of network devices (Scholar, see at least: [0011] teaches “the planning system supports communication and collaboration between all project participants.” [0046] & Fig. 1 teach workstations, mobile devices, laptops, etc. (106) connected to server (102) through network (108). [0057] discloses “the Planning Sheets [i.e., activity feed] provide access to the information by all users, which promotes collaboration between project participants and others, who may access, revise, modify and input additional data during all phases of a product.” [0072] “the planning sheets are updated as work progresses; thus, everyone is working with the most current set of project information.”).  
	Although disclosing a timeline for a project, Scholar does not explicitly disclose a plan including a due date.
	However, Kemp teaches a plan including a due date (Kemp, see at least: [0147] & Fig. 4 teach a completion date of a construction project).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein a plan includes a due date as taught by Kemp in the system of Scholar, since the claimed invention already includes a timeline for a project and Kemp is merely describing a specific element of the timeline. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein a plan includes a due date as taught by Kemp in the system of Scholar because it would have allowed for better project planning quickly (Kemp: [0003]).

Regarding claim 11, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein the master server database is configured to establish a location of one of the plurality of individuals to produce search results tailored specifically to the location (Scholar, see at least: [0123] discloses “the user also may be asked to select a project location,” and “each of these decisions engages the filters that allow the system to select, sort and deliver the photos, materials, products, systems and services that suit their specific needs.”). 

Regarding claim 12, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein the information input by the plurality of individuals are classified into at least one of plan name, plan description, activity name, activity description, special request notes, or general comments relating to activities (Scholar, see at least: [0072] discloses “the information provided by the Owner 202 is divided into Planning Sheets,” wherein “the Planning Sheets include information broken down or separated into segments, phases or sections, related to certain steps in the construction process.” [0101] discloses “the plan sections 704 may be further divided into classes/categories and subclasses/subcategories that account for particular aspects of the phase or aspect of the construction.” Fig. 8C & [0101] disclose phases include “Floor Systems” and “Wall Systems” wherein “Wall Systems” include features such as concrete, masonry, steel, and wood [i.e., notes]). 

Regarding claim 13, Scholar in view of Kemp teaches the limitations of claim 12, as noted above. Scholar further discloses wherein the information further includes specific notes directly related to specific activities input by the plurality of6Serial No. 15/502,662Docket No. DK-0001US Reply to Office Action of individuals, and wherein the specific notes are automatically added to one of the classifications (Scholar, see at least: [0057] discloses “the cost, time, quality may be specified by a user,” and “each project has a set of planning Sheets created which identify a complete list of tasks and requirements necessary to complete a designated project type.” [0072] disclose “the Planning Sheets include information broken down or separated into segments, phases or sections [i.e., activities],” and “the sections may be filled, for example using an intelligent checklist.”).  

Regarding claim 14, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein a plurality of network devices includes mobile terminals, laptops, personal computers, or tablets, and wherein the master server database provides the search results on to the plurality of network devices to be viewed by any one of the plurality of individuals (Scholar, see at least: [0046] & Fig. 1 teach workstations, mobile devices, laptops, etc. (106) connected to server (102) through network (108)).

Regarding claim 16, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Scholar further discloses wherein the master server database, when continually updating search criteria, is further configured to prioritize one or more of the search results based on the at least one context sensitive word (Scholar, see at least: [0123] discloses “the user also may be asked to select a project location,” and “each of these decisions engages the filters that allow the system to select, sort and deliver the photos, materials, products, systems and services that suit their specific needs.”).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0185547 A1 (hereinafter Scholar) in view of US 2011/0047251 A1 (hereinafter Kemp) and US 2013/0346437 A1 (hereinafter Sanchini).

Regarding claim 15, Scholar in view of Kemp teaches the limitations of claim 10, as noted above. Although disclosing finding service providers, Scholar/Kemp does not describe wherein the master server database provides search results of pre-stored vendors based on positive reviews given to the pre-stored vendors by previous users or in connection with previous projects or plans.
wherein the master server database provides search results of pre-stored vendors based on positive reviews given to the pre-stored vendors by previous users or in connection with previous projects or plans (Sanchini, see at least: [0055] and Fig. 14 (1405) teaching displaying vendors and ratings for the vendors).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the master server database provides search results of pre-stored vendors based on positive reviews given to the pre-stored vendors by previous users or in connection with previous projects or plans as taught by Sanchini in the project management system of Scholar because it would have improved the project management system by meeting project goals and objectives while honoring constraints such as scope, time, and budget (Sanchini: [0006]).






Response to Arguments
With respect to the objections, Applicant's amendments have rendered the objections moot. As such, the rejections have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 10-11 of the Remarks Applicant argues that “claims 10-16 integrate the method of organizing human activity into a practical application under the prong 2 of the 2(A) analysis,” and that “the recited features of claim 10 represent a practical application related to a specific technical application of providing an interface in the form of an activity feed that is displayed on multiple user devices to allow individuals to input plan data, to view plan information input by any that user or other users, and to see updated search result data based on the plan information input by any one of the users.” The Examiner respectfully disagrees. As amended, the claim recites: 
wherein the server provides data to the plurality of network devices to cause each of the plurality of network devices to present an activity feed, and the activity feed (i) receives plan information from the plurality of network devices, (ii) automatically uploads the plan information input into the activity feed to the plan and shares the plan information with the plurality of network devices, and (iii) provides updated search results based on the plan information to the plurality of network devices.
This limitation has been interpreted to recite that the activity feed is displayed on each of the network devices. Merely displaying information on a plurality of network devices does not 
On pages 11-12 of the Remarks Applicant argues that “claim 10 recites specific improvements (e.g., the activity feed that is presented on multiple network devices) over prior art system.” The Examiner respectfully disagrees and reiterates the position articulated in the previous office action. Specifically, the Examiner maintains that Applicant’s claims do not recite the type of improvement that has been deemed to integrate the abstract idea into a practical application. The 2019 PEG states that an abstract idea is implemented into a practical application when “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” In this case, Applicant’s claims do not recite an improvement to the functioning of a computer or to another technology or technical field and the specification provides no explanation of an improvement to the functioning of a computer or other technology. While the claims may improve the processes of “allow[ing] plan information to be received at one or more network devices, distribut[ing] the plan information to the other network devices in real time, and distribut[ing] changes in search results to the network devices based on the plan information from one or more of the network devices,” such improvements are not improvement to technology or a technical field. Rather, they are improving the business process or manual process of project planning. As such, the claims do not integrate the abstract idea into a practical application. 
On page 12 of the Remarks Applicant argues that “the elements of claim 10, taken as a whole, amount to significantly more than a mere method for organizing human activities under 
As such, the claims recite ineligible subject matter. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. On page 8 of the Remarks Applicant states that “agreement was reached that the proposed amendment would overcome the references currently applied in the 35 USC § 103 rejection.” The Examiner notes that the amendment submitted on 9/30/2021 do not contain all of the features discussed in the interview. For example, the claims do not recite any ranking process. Additionally, with respect to the identifying information, it is noted that Scholar discloses identifying information of a second subset of individuals. Specifically, Figure 13B displays allowing a user to identify different professionals and add their contact information. Thus, Scholar discloses identifying information of a second subset of individuals. Therefore, it is maintained that Scholar discloses the features, as described above. Additionally, it is noted that in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Working together: 3 new team collaboration tools (NPL) – the NPL describes 3 different collaboration tools for project participants. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625